Citation Nr: 0217536	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  00-14 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1997, for the award of a total disability rating based on 
individual unemployability (TDIU rating) due to service-
connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and an observer


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
in St. Petersburg, Florida.  Within the referenced decision, 
the RO awarded the veteran a total disability rating based 
on individual unemployabilty (TDIU) and assigned an 
effective date of July 1, 1997.  The veteran perfected a 
timely appeal with respect to the RO's assigned effective 
date.  During the pendency of his appeal, the veteran was 
assigned an effective date of February 1, 1997, for the 
award of his TDIU rating, however, the veteran continues to 
disagree with the assignment of this effective date.  

In January 2001, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  

This case was previously before the Board in May 2001, at 
which time it was remanded for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review.  


FINDINGS OF FACT

1.  In a June 1997 rating decision, the RO granted, among 
other claims, service connection for post-traumatic stress 
disorder, evaluated as 50 percent disabling, which increased 
the combined rating for the veteran's service-connected 
disabilities to 70 percent, effective from October 31, 1996.

2.  In an August 1997 rating decision the RO awarded the 
veteran a TDIU rating and assigned an effective date of July 
1, 1997, the date of receipt of the veteran's formal claim 
for such benefit.

3.  In July 1998, the RO continued the TDIU rating and 
changed the effective date to February 1, 1997, based on 
evidence demonstrating that the veteran had not worked since 
January 1997.

4.  It was not factually ascertainable that the veteran's 
service-connected disabilities rendered him unemployable in 
1992.

5.  The veteran did not have a formal or informal claim for 
a TDIU rating in 1992.

6.  The veteran filed a formal claim seeking a TDIU rating 
on July 1, 1997.

7.  The evidence of record demonstrates that as of October 
31, 1996, the veteran was and continues to be unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date of October 31, 1996, for 
an award of a total disability rating based on individual 
unemployability due to service-connected disabilities are 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.1(p), 
(r), 3.155, 3.400, 4.16(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act.

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that with particular respect to his 
claim seeking entitlement to an earlier effective date for 
the award of a TDIU rating, the veteran has received the 
degree of notice which is contemplated by law.  The RO has 
specifically provided the veteran with copies of relevant 
rating actions, statements of the case, and supplemental 
statements of the case.  In May 2001 the veteran received a 
copy of the Board's Remand.  These documents notified the 
veteran of the evidence needed to support the assignment of 
an earlier effective date for the award of his TDIU rating.  
By way of the aforementioned documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  In this manner, VA more narrowly assessed and 
articulated for the veteran his obligation to provide any 
remaining outstanding evidence, if existent, necessary for 
purposes of adequately satisfying the regulatory 
requirements for an earlier effective date of an award of 
increased compensation.  Finally, the RO's rating decisions, 
statements of the case, and supplemental statements of the 
case provided the veteran with the reasons and the overall 
rationale for the determination regarding his claim seeking 
an earlier effective date for the award of his TDIU rating.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary 
for purposes of substantiating his current claim.  As an 
initial matter, the veteran's service medical records were 
obtained and associated with the claims folder.  The veteran 
was also provided with relevant examinations and copies of 
the examination reports are of record.  With particular 
respect to the veteran's earlier effective date claim, VA 
has obtained relevant VA treatment records, and the 
veteran's pertinent income tax records have been associated 
with the claims folder.  In January 2001 the veteran was 
provided with an opportunity to provide personal testimony 
before the undersigned Board Member.

Therefore, under the circumstances, VA has satisfied both 
its duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Accordingly, the veteran's 
appeal is ready for appellate review.

II.  Earlier Effective Date.

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a).  This statutory provision is implemented 
by regulation which provides that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, 
however, under circumstances where evidence demonstrates 
that a factually ascertainable increase in disability 
occurred within the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, 
if application is received within one year from such date, 
otherwise the date of receipt of the claim."  38 U.S.C.A. 
5110(b)(2).  See 38 C.F.R. § 3.400(o)(2).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2002).  A claim is a formal or informal
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p); 3.155 (2002).  The regulation 
which governs informal claims.  38 C.F.R. § 3.155, provides 
as follows: (a) Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by [VA], from a claimant ... may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  Id.

Pertinent regulations also provide that a total disability 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the 
disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a service-
connected disability, provided that the person has one 
service- connected disability ratable at 60 percent or more; 
or as a result of two or more service-connected 
disabilities, provided that the person has at least one 
disability ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  The existence or 
degree of non-service connected disabilities will be 
disregarded where the above- stated percentages are met and 
in the judgment of the rating agency such service- connected 
disabilities render the veteran unemployable.  38 U.S.C.A. 
§ 1155 (West 1991& Supp. 2001 ); 38 C.F.R. §§  3.321, 3.340, 
3.341, 4.16, 4.19 (2002).

In any event, it is the policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability 
shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R.§ 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to the service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v, Brown, 4 Vet. App. 225 
(1993).  Therefore, the Board must evaluate whether there 
are circumstances in the veteran's case, apart from any 
nonservice-connected condition and advancing age, which 
would justify a total rating based on individual 
unemployability due solely to the service- connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflects 
some factor which takes the veteran's case outside the norm 
of other such veterans.  See 38 C.F.R. §§ 4.1, 4.15.  The 
sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he or 
she can find employment.  See Van Hoose v. Brown, supra.

In this case, the record discloses that in an August 1997 
rating decision, the RO awarded the veteran a TDIU rating 
and assigned an effective date of July 1, 1997, the date of 
receipt of the veteran's formal claim for such benefit.  In 
January 1998 the RO determined that clear and unmistakable 
error had been committed in the August 1997 rating action, 
and the RO proposed to terminate the total rating.  In July 
1998, the RO instead continued the TDIU rating and changed 
the effective date to February 1, 1997, based on evidence 
indicating that the veteran had not worked since January 
1997.  The veteran has perfected an appeal as to the 
effective date which has been assigned to the award of his 
TDIU rating.

Throughout this appeal, the veteran has maintained that he 
is entitled to an effective date for his TDIU rating 
retroactive to January 1992.  According to the veteran, due 
to his service-connected post traumatic stress disorder 
(PTSD), he was unable to keep the same job for any length of 
time between the years of 1992 through 1996.  The veteran 
has indicated that his inability to maintain consistent 
employment during this time period subsequently affected his 
earned income and rendered him marginally employed as far 
back as January 1992. 

Under 38 C.F.R. § 4.16, in relevant part, marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of section 4.16(a), marginal 
employment shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of Census, as the 
poverty threshold for one person.  See 38 C.F.R. § 4.16(a).

Following a close and careful review of the evidentiary 
record in accordance with the applicable provisions of 
38 U.S.C.A. § 5110(a), (b)(2), and (g), the Board concludes 
that an effective date for the award of the veteran's TDIU 
rating retroactive to January 1992 is not appropriate, 
despite the veteran's contentions.  For one, the schedular 
criteria necessary for a TDIU rating was not met in 1992.  
At that particular time, the combined rating for the 
veteran's service-connected disabilities was no higher than 
20 percent.  (This combined rating did not include service 
connection for PTSD, as the veteran was awarded service 
connection for this condition at a much later late.)  There 
was additionally no evidence in the record showing that in 
1992 the veteran was unable to secure or follow a 
substantially gainful occupation as a result of a service-
connected disability, particularly PTSD which had not yet 
been service-connected.  Finally and most importantly, the 
record is void of any type of evidence indicating the 
veteran ever filed a formal, or informal claim for a TDIU 
rating in 1992.  Specifically, the record contains neither 
correspondence from the veteran, nor medical evidence which 
is dated in 1992.  At best, the veteran indicated at one 
point that he was hospitalized at a VA hospital for PTSD and 
anxiety in 1992, however, he has subsequently indicated, by 
way of correspondence dated in June 2001, that he was 
mistaken as the VA hospital he was referring to had not yet 
been built in 1992. 

The first communication by the veteran indicating his belief 
that he was rendered unemployable due the severity of his 
disabilities is dated July 1, 1997.  At this time, the 
veteran actually filed a formal VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability.  The Board observes that within the one-
year period preceding the date of receipt of this formal 
claim, the evidentiary record does in fact demonstrate that 
a factually ascertainable increase in disability occurred.  
See 38 C.F.R. § 3.400(o)(2).  A May 1997 VA examination of 
the veteran revealed he met all the necessary criteria for 
the diagnosis of PSTD.  By way of a June 1997 rating 
decision, the veteran was awarded service connection for 
PTSD and a 50 percent rating was assigned for such 
disability effective October 31, 1996, the date of receipt 
of the veteran's original claim for PTSD.  Following the 
veteran's receipt of service connection for PTSD, the 
veteran met the percentage requirements of 38 C.F.R. 
§ 4.16(a), for consideration of a TDIU rating.  While the 
veteran's May 1997 VA examiner did not factually ascertain 
that the veteran was unemployable due to his PTSD, the 
veteran did submit tax records in support of his assertion 
that his PTSD precluded him from following substantially 
gainful employment and instead rendered him marginally 
employed in 1996.  The veteran's tax records indicate that 
his wages for 1996 were $7,316.00 whereas, the poverty 
threshold for one person for that year was $7,763.00.  
Accordingly, based on the above discussion, the Board 
determines that the proper effective date for the grant of 
service connection for the veteran's TDIU rating due to 
service-connected disabilities is October 31, 1996, the 
earliest date at which it is factually ascertainable that 
the veteran meet the requirements for a TDIU rating under 
§ 4.16(a) as established by the combined service-connected 
disability rating of 70 percent and evidence of his marginal 
employment.



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an effective date of October 31, 1996, 
for the grant of a TDIU rating due to service-connected 
disabilities is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

